Citation Nr: 0725797	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and from October 1982 to April 1986.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  The case 
was remanded by the Board in December 2006, in part so that a 
Travel Board hearing could be conducted.  The veteran 
testified before the undersigned at the RO in May 2007.  A 
transcript of the hearing has been included in the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At the time of her May 2007 Travel Board hearing, the veteran 
testified that she had been receiving weekly outpatient 
treatment for her bipolar disorder since her release from a 
VA hospital in 2003.  The last records in the claims folder 
date from 2004.  Records generated by VA facilities which may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).


In December 2006, this case was remanded, in part, so that 
the veteran's vocational rehabilitation folder could be 
associated with the claims folder.  This was not done.  The 
Board is obligated by law to ensure that the RO complies with 
its directives.  "[A] remand by . . . the Board confers on 
the veteran or other claimant, as a matter of law, the right 
o compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist extends to obtaining Social Security 
Administration (SSA) records where they are relevant to the 
issue under consideration.  See Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  In the instant case, the veteran 
has stated that she had applied for SSA benefits in 2003.  
The outcome of this application is unclear from the record.  
An attempt must be made to obtain any extant SSA records for 
inclusion in the claims folder.

On May 20, 2003, the veteran was notified that her 
application for disability retirement from the United States 
Postal Service (USPS) had been approved.  On June 26, 2003, 
the RO contacted the USPS, Office of Personnel Management, 
Federal Employees Retirement System, requesting that they 
complete and return a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
on the veteran's behalf.  No response was received.  Another 
attempt to obtain this information should be made.

Finally, the Board notes that the veteran was last examined 
by VA in February 2004.  In light of the fact that the 
examination was conducted more than three years ago, and 
given her assertions that her bipolar disorder has worsened 
since then, the Board finds that another VA examination is 
necessary to ascertain the current nature and degree of 
severity of her bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the East Liverpool VA Clinic 
and request copies of all treatment 
records pertaining to the veteran 
developed between February 2004 and the 
present.  Once obtained, these records 
must be associated with the claim folder.  
All efforts to obtain these records must 
be documented for the claims folder.  If 
there are no records available, it must be 
so stated, in writing, for the record.

2.  The veteran's vocational 
rehabilitation folder must be associated 
with the claims folder.  All efforts to 
obtain these records must be documented 
for the claims folder.  If there are no 
records available, it must be so stated, 
in writing, for the record.

3.  Contact the SSA and request all 
records used in determining the veteran's 
entitlement to disability benefits, to 
include the agency decision or 
Administrative Law Judge's decision, if 
done.  All efforts to obtain these records 
must be documented for the claims folder.  
If there are no records available, it must 
be so stated, in writing, for the record.

4.  Contact the USPS, Office of Personnel 
Management, Federal Employees Retirement 
System, and request that they complete and 
return a VA Form 21-4192, Request for 
Employment Information in Connection with 
Claim for Disability Benefits on the 
veteran's behalf.  All efforts to obtain 
this response must be documented for the 
claims folder.  

5.  Once the above-requested development 
has been completed, afford the veteran a 
psychiatric examination in order to 
ascertain the current nature and degree of 
severity of the service-connected bipolar 
disorder.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner must indicate 
which of the following criteria more 
closely represent the veteran's disability 
picture:  

    50 percent:  occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships;

    70 percent:  Occupational and 
social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, 
or mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

    100 percent:  total occupational 
and social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name.

All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed must 
be provided.

6.  Once the above-requested development 
has been completed, the veteran's claims 
for entitlement to an increased evaluation 
for a bipolar disorder and entitlement to 
TDIU must be readjudicated.  If the 
decision(s) is/are adverse to the veteran, 
she and her representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


